Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 12, 2019

The Court of Appeals hereby passes the following order:

A19D0566. LISA TINCH v. AASH, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, “Lisa Tinch dba Veterans Center and All Other Occupants”
appealed to superior court. On June 18, 2019, the superior court entered a final order
that, among other things, granted a writ of possession in favor of the property owner.
On July 17, 2019, Lisa Tinch filed this application for discretionary appeal. We lack
jurisdiction because the application was not timely filed.
      Ordinarily, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d
192) (1994). The underlying subject matter here is a dispossessory action. OCGA §
44-7-56 provides that an appeal from any dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Radio Sandy Springs v.
Allen Road Joint Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011). The
deadlines for filing applications for discretionary review are jurisdictional, and this
Court cannot accept an application not made in compliance with the applicable
deadline. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989).
      Because Tinch’s application was filed 29 days after the superior court’s order
was entered, this application is untimely. Accordingly, we lack jurisdiction to review
it, and it is hereby DISMISSED. See id.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/12/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.